08/10/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0609


                                      DA 20-0609
                                   _________________

 ARIANE WITTMAN and JEREMY TAYLEN,

              Plaintiffs and Appellants,

       v.                                                            ORDER

 CITY OF BILLINGS,

              Defendant and Appellee.
                                _________________

       Counsel for Appellants Ariane Wittman and Jeremy Taylen have filed a motion for
leave to grant Amicus Curiae Montana Trial Lawyers Association’s participation in the
oral argument scheduled for September 10, 2021, in the captioned matter. Appellants’
counsel will cede whatever time Amicus uses from their argument time. There is no
opposition to the motion.
       The Court takes no position on this motion. The parties are limited to 40 minutes
for the Appellants and 30 minutes for the Appellee and may use that time at their discretion.
       The argument will be limited to two participants for each party.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                    August 10 2021